            Case 2:19-cv-01744-TLN-DB Document 18 Filed 11/16/20 Page 1 of 4


     LAW OFFICES OF JOHN L. BURRIS
 1
     JOHN L. BURRIS, Esq. (SBN 69888)
 2   Airport Corporate Centre
     7677 Oakport Street, Suite 1120
 3   Oakland, California 94621
     Telephone: (510) 839-5200
 4
     Facsimile: (510) 839-3882
 5   john.burris@johnburrislaw.com

 6   LAW OFFICES OF JOHN L. BURRIS
     K. CHIKE ODIWE, Esq. (SBN 315109)
 7
     9701 Wilshire Blvd., Suite 1000
 8   Beverly Hills, California 90212
     Telephone: (310) 601-7070
 9   Facsimile: (510) 839-3882
     chike.odiwe@johnburrislaw.com
10

11
     Attorneys for Plaintiff
     JAMES STEWART
12
                                    UNITED STATES DISTRICT COURT
13
                                   EASTERN DISTRICT OF CALIFORNIA
14

15
     JAMES STEWART, individually and as                          CASE NO.: 2:19-cv-01744-TLN-DB
16   Successor in Interest to Decedent JAHMAL
                                                                 STIPULATION AND ORDER RE
     DERRICK STEWART,                                            PLAINTIFF’S REQUEST FOR LEAVE TO
17
                                                                 FILE HIS SECOND AMENDED COMPLAINT
18
                                 Plaintiff,
19
            vs.
20

21   COUNTY OF YUBA, a municipal corporation;
     TAMARA PECSI, individually and in her
22   official capacity as a deputy sheriff for the Yuba
     County Sheriff’s Department; and DOES 1-50,
23
     inclusive, individually and in their official
24   capacity as agents for the Yuba County Sheriff’s
     Department,
25

26
                                 Defendants.

27

28




                                              Stipulation and [Proposed] Order - 1
             Case 2:19-cv-01744-TLN-DB Document 18 Filed 11/16/20 Page 2 of 4


     TO THE HONORABLE COURT:
 1
            By and through their counsel of record in this action, Plaintiff JAMES STEWART
 2
     (“Plaintiff”), by and through his attorneys, and defendant, COUNTY OF YUBA (“Defendant”), by
 3
     and through its attorneys, hereby stipulate for the purpose of Plaintiff’s request that the honorable
 4
     Court grant Plaintiff leave to amend to file his Second Amended Complaint for Damages, a copy of
 5
     which is attached hereto as Exhibit “A.”
 6                                      GOOD CAUSE STATEMENT.
 7
            1.      On September 3, 2019, Plaintiff filed his original Complaint for Wrongful Death
 8
     against the County of San Yuba and DOES 1-50. At the time of the initial filing, Plaintiff did not
 9
     know the identities of the individual county agents that they alleged contributed to the death of
10
     Decedent Jahmal Stewart. As such, Plaintiff named the County of Yuba as a Defendant under a
11
     Monell theory of liability and identified DOE Defendants under their remaining theories of liability
12
     stemming from the officer involved shooting death of Jahmal Stewart.
13
            2.      On January 30, 2020, Plaintiff served Defendant County of Yuba with a Request for
14
     Production of Documents, seeking all of the investigatory records related to the death of Jahmal
15
     Stewart.
16
            3.      On or around February 18, 2020, the County of Yuba disclosed Tamara Pecsi as the
17
     officer that shot Decedent Jahmal Stewart to death.
18
            4.      On or February 21, 2020, the parties filed a stipulation to add Tamara Pecsi as a
19
     Defendant in this action.
20
            5.      After the Court entered the parties proposed protective Order, on or around March 5,
21
     2020, Defendant County of Yuba then produced their initial documents responsive to Plaintiff’s
22
     January 30, 2020, Request for Production of Documents, Set One.
23
            6.      Plaintiff’s counsel reviewed the County’s investigatory records, including the
24
     interview of Deputy Scott Johannes. After, on September 25, 2020, Dep. Johannes was deposed.
25
            7.      Plaintiff’s counsel is of the belief that Deputy Johannes’ deposition testimony supports
26
     a claim that he is an integral participant in the death of Jahmal Stewart.
27
            8.      On November 11, 2020, Defendants agreed to stipulate to add Deputy Johannes as a
28
     Defendant in this action with the caveat that said addition would not impact the Court’s current



                                           Stipulation and [Proposed] Order - 2
             Case 2:19-cv-01744-TLN-DB Document 18 Filed 11/16/20 Page 3 of 4



 1   Scheduling Order, and that the addition would not give Plaintiff another opportunity to depose
 2   Deputy Johannes. Plaintiff’s counsel is in agreement with Defendants.
 3          IT IS HEREBY STIPULATED, by and between Plaintiff and Defendant, by and through
 4   their respective counsel, that:
 5           1.     Plaintiff should be granted leave to amend to file his Second Amended Complaint for
 6                  Damages, a copy of which is attached hereto as Exhibit “A.”
 7           2.     The Court’s Scheduling Order shall remain unchanged and Plaintiff will not seek a
 8                  second deposition of Deputy Scott Johannes.
 9           2.      Scott Johannes’ responsive pleadings shall be due thirty (30) days after the Second
10   Amended Complaint for Damages is served on Deputy Johannes.
11

12                                                                   Law Offices of John L. Burris
13

14   Dated: November 12, 2020                                __/s/ Kenneth Chike Odiwe_________________
                                                                    Kenneth Chike Odiwe
15                                                                 Attorney for Plaintiff
16

17
                                                                       Porter Scott Attorneys
18

19   Dated: November 12, 2020                           *_/s/ _Carl Fessenden__ _____________________
20
                                                                  Carl Fessenden
                                                                  Matthew Gross
21                                                                Attorneys for Defendants
22

23

24

25

26

27

28




                                          Stipulation and [Proposed] Order - 3
            Case 2:19-cv-01744-TLN-DB Document 18 Filed 11/16/20 Page 4 of 4



 1                                                  ORDER
 2         The Court, having reviewed the foregoing Stipulation, and good cause appearing therefore:
 3         IT IS HEREBY ORDERED that Plaintiff, James Stewart is grated leave to amend to file his
 4   Second Amended Complaint for Damages within seven (7) days.
 5         IT IS ALSO ORDERED THAT The Court’s Scheduling Order shall remain unchanged.
 6         IT IS ALSO ORDERED THAT Plaintiff will not seek a second deposition of Deputy Scott
 7   Johannes.
 8         IT IS SO ORDERED.
 9

10   Dated: November 13, 2020
                                                                  Troy L. Nunley
11                                                                United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Stipulation and [Proposed] Order - 4
